Opinion of the court by
Mr. Justice Elliott.
Two questions are presented by this record:
First. Is the sale of real property, under the adjudication and order of the United States District Court, in proceedings in bankruptcy, a judicial sale within the meaning of the act of March 11, *2721875, entitled “An act vesting the inchoate interest of married women in the lands of their husbands, when the title of the husbands therein has been divested by certain judicial sales, providing for the possession thereof, and the descent of such vested estate and matters connected with such sale”? Roberts v. Shoyer, 68 Ind. 64, furnishes a full answer to this question. It was there held that the adjudication of bankruptcy is the foundation of all subsequent proceedings—that the adjudication gives force and character to all such proceedings, and that sales made pursuant to such adjudication are judicial sales because founded on the judgment of the court.
Second. Does the act of March 11, 1875, apply to contracts made prior to its passage ? This question is answered in the affirmative, by the case of Taylor v. Stockwell, 66 Ind. 505. The full and exhaustive discussion of the question by Worden, J., who delivered the opinion of the court, leaves nothing to be added by us in the present case. The character of the rights of creditors, as they existed prior to the adoption of the statute, the character of the act itself, and the distinction between statutes which impair a right, and those which enlarge or restrict a remedy, are clearly and forcibly defined.
Judgment reversed, with instructions to overrule the demurrer to appellant’s complaint.